UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: January 1, 2015 – March 31, 2015 Item 1.Schedule of Investments. ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Shares Security Description Value Common Stock - 96.1% Australia - 1.6% Decmil Group, Ltd. $ Echo Entertainment Group, Ltd. GrainCorp, Ltd., Class A Sandfire Resources NL Sigma Pharmaceuticals, Ltd. Transfield Services, Ltd. (a) Austria - 1.9% ams AG BUWOG AG (a) Oesterreichische Post AG Palfinger AG Semperit AG Holding Belgium - 1.0% AGFA-Gevaert NV (a) Cie d'Entreprises CFE Melexis NV Brazil - 1.8% BR Properties SA Mahle-Metal Leve SA MRV Engenharia e Participacoes SA Canada - 3.6% Canam Group, Inc. Cardinal Energy, Ltd. Finning International, Inc. Precision Drilling Corp. Whitecap Resources, Inc. Cayman Islands - 0.9% Green Seal Holding, Ltd. China - 2.6% Beijing Capital International Airport Co., Ltd., Class H China Lesso Group Holdings, Ltd. China ZhengTong Auto Services Holdings, Ltd. Zhejiang Expressway Co., Ltd., Class H Denmark - 1.2% Bavarian Nordic A/S (a) D/S Norden A/S (a) NKT Holding A/S Faroe Islands - 0.0% Bakkafrost P/F Finland - 0.1% Sponda OYJ Technopolis OYJ France - 3.0% Cegedim SA (a) Derichebourg SA (a) Eurazeo SA EuropaCorp (a) Saft Groupe SA Shares Security Description Value Technicolor SA (a) $ Vallourec SA Vetoquinol SA Georgia - 0.7% Bank of Georgia Holdings PLC Germany - 8.5% Aareal Bank AG Amadeus Fire AG Aurubis AG Carl Zeiss Meditec AG Cewe Stiftung & Co. KGAA Deutz AG Dialog Semiconductor PLC (a) Duerr AG Homag Group AG Krones AG Nemetschek AG Nordex SE (a) Rheinmetall AG Stroeer Media SE Surteco SE Gibraltar - 0.8% 888 Holdings PLC Bwin.Party Digital Entertainment PLC Greece - 0.5% Hellenic Exchanges - Athens Stock Exchange SA Holding Hong Kong - 4.8% Brightoil Petroleum Holdings, Ltd. (a) China Cord Blood Corp. (a) Dah Chong Hong Holdings, Ltd. Dorsett Hospitality International, Ltd. Emperor International Holdings, Ltd. Far East Consortium International, Ltd. Huabao International Holdings, Ltd. IT, Ltd. Ju Teng International Holdings, Ltd. Lifestyle International Holdings, Ltd. Orient Overseas International, Ltd. REXLot Holdings, Ltd. SmarTone Telecommunications Holdings, Ltd. Ireland - 0.8% Smurfit Kappa Group PLC Isle Of Man - 0.9% Playtech PLC Italy - 2.4% Ansaldo STS SpA Banca Generali SpA Biesse SpA Brembo SpA Japan - 23.6% Akebono Brake Industry Co., Ltd. Arcs Co., Ltd. ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Shares Security Description Value BML, Inc. $ Cawachi, Ltd. Chiyoda Corp. Chugoku Marine Paints, Ltd. Daihen Corp. Daikokutenbussan Co., Ltd. Daiseki Co., Ltd. Daiwabo Holdings Co., Ltd. Denki Kagaku Kogyo KK EDION Corp. EPS Holdings, Inc. FIDEA Holdings Co., Ltd. Funai Electric Co., Ltd. (a) Happinet Corp. Hitachi Construction Machinery Co., Ltd. Hitachi Zosen Corp. Hogy Medical Co., Ltd. IT Holdings Corp. J-Oil Mills, Inc. JVC Kenwood Corp. (a) Kaga Electronics Co., Ltd. Kanematsu Corp. Kato Sangyo Co., Ltd. Kokuyo Co., Ltd. Kura Corp. Kyowa Exeo Corp. Makino Milling Machine Co., Ltd. Marudai Food Co., Ltd. Marui Group Co., Ltd. Matsumotokiyoshi Holdings Co., Ltd. Mitsumi Electric Co., Ltd. Monex Group, Inc. Morinaga Milk Industry Co., Ltd. Nabtesco Corp. NEC Networks & System Integration Corp. NET One Systems Co., Ltd. Nitto Kogyo Corp. Pal Co., Ltd. Pioneer Corp. (a) Round One Corp. Ryosan Co., Ltd. Saizeriya Co., Ltd. Sakai Chemical Industry Co., Ltd. Sanshin Electronics Co., Ltd. Sanyo Shokai, Ltd. Ship Healthcare Holdings, Inc. Star Micronics Co., Ltd. Sumitomo Heavy Industries, Ltd. Sumitomo Real Estate Sales Co., Ltd. Takuma Co., Ltd. Tatsuta Electric Wire and Cable Co., Ltd. The Juroku Bank, Ltd. The Nishi-Nippon City Bank, Ltd. The Nisshin Oillio Group, Ltd. The Shikoku Bank, Ltd. Toppan Forms Co., Ltd. Toyo Kanetsu KK Warabeya Nichiyo Co., Ltd. Yamazaki Baking Co., Ltd. Yuasa Trading Co., Ltd. Yushin Precision Equipment Co., Ltd. Shares Security Description Value Malaysia - 0.5% Berjaya Sports Toto Bhd $ Supermax Corp. Bhd Malta - 0.3% Unibet Group PLC, SDR Mexico - 1.4% Consorcio ARA SAB de CV (a) Grupo Simec SAB de CV, Class B (a) Industrias Bachoco SAB de CV (a) TF Administradora Industrial S de RL de CV REIT (a) Netherlands - 1.3% BE Semiconductor Industries NV Delta Lloyd NV Norway - 1.2% Austevoll Seafood ASA Dolphin Group AS (a) Salmar ASA Veidekke ASA Poland - 0.6% Budimex SA Portugal - 0.7% Mota-Engil SGPS SA Republic Of South Korea - 2.1% Bixolon Co., Ltd. DGB Financial Group, Inc. Hanjin Transportation Co., Ltd. Hyundai Elevator Co., Ltd. (a) KT Hitel Co., Ltd. (a) S&T Motiv Co., Ltd. S-1 Corp. Silicon Works Co., Ltd. SL Corp. Singapore - 0.8% Keppel DC REIT (a) SATS, Ltd. South Africa - 0.4% Group Five, Ltd. Spain - 1.3% Almirall SA (a) Ebro Foods SA Papeles y Cartones de Europa SA Zeltia SA (a) Sweden - 3.2% Axfood AB Clas Ohlson AB, Class B Duni AB, Class A Fastighets AB Balder, Class B (a) Haldex AB Intrum Justitia AB JM AB Klovern AB, Class A ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Shares Security Description Value Mycronic AB (a) $ Nobia AB Peab AB Switzerland - 3.8% Coltene Holding AG Forbo Holding AG (a) Gategroup Holding AG Georg Fischer AG 46 Kaba Holding AG, Class B Logitech International SA Rieter Holding AG (a) Vontobel Holding AG, Class R Taiwan - 4.2% Ability Enterprise Co., Ltd. Airtac International Group Alpha Networks, Inc. Chicony Electronics Co., Ltd. China Life Insurance Co., Ltd. Cleanaway Co., Ltd. Elite Semiconductor Memory Technology, Inc. King's Town Bank Co., Ltd. Shin Zu Shing Co., Ltd. Sitronix Technology Corp. Soft-World International Corp. Teco Electric and Machinery Co., Ltd. Wan Hai Lines, Ltd. Win Semiconductors Corp. Thailand - 0.5% Thai Stanley Electric PCL, Class F Turkey - 0.3% Turkiye Sinai Kalkinma Bankasi AS United Arab Emirates - 0.6% Dragon Oil PLC United Kingdom - 11.3% Arrow Global Group PLC Bellway PLC Berendsen PLC Betfair Group PLC Bovis Homes Group PLC Cambian Group PLC (a) Domino's Pizza Group PLC Go-Ahead Group PLC Greggs PLC Halfords Group PLC Kennedy Wilson Europe Real Estate PLC McBride PLC Michael Page International PLC N Brown Group PLC Novae Group PLC Pace PLC QinetiQ Group PLC Stock Spirits Group PLC United States - 0.4% APR Energy PLC Shares Security Description Value Virgin Islands, British - 0.5% Symphony International Holdings, Ltd. $ Total Common Stock (Cost $40,977,148) 41,232,703 Shares Security Description Rate Value Preferred Stock - 0.7% Brazil - 0.7% Cia de Saneamento do Parana % Cia de Transmissao de Energia Eletrica Paulista Total Preferred Stock (Cost $369,652) Shares Security Description Value Money Market Funds - 2.8% Short-Term Investments Trust Liquid Asset Portfolio, 0.01% (b) (Cost $1,202,101) Total Investments - 99.6% (Cost $42,548,901)* $ 42,748,580 Other Assets & Liabilities, Net – 0.4% Net Assets – 100.0% $ PCLPublic Company Limited PLCPublic Limited Company REITReal Estate Investment Trust SDRSwedish Depositary Receipt (a)Non-income producing security. (b) Variable rate security. Rate presented is as of March 31, 2015. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 As of March 31, 2015, the Acuitas International Small Cap Fund had the following forward currency contracts outstanding: Contracts to Sell Settlement Date Settlement Value Net Unrealized Depreciation ) Canadian Dollars 04/06/15 $ $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of March 31, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Australia $ $ - $ - $ Austria - - Belgium - - Brazil - - Canada - - Cayman Islands - - China - - Denmark - - Faroe Islands - - Finland - - France - - Georgia - - Germany - - Gibraltar - - Greece - - Hong Kong - - Ireland - - Isle Of Man - - Italy - - Japan - - Malaysia - - Malta - - Mexico - - Netherlands - - Norway - - Poland - - Portugal - - Republic Of South Korea - - Singapore - - South Africa - - Spain - - Sweden - - Switzerland - - Taiwan - - Thailand - - Turkey - - United Arab Emirates - - United Kingdom - - United States - - Virgin Islands, British - - Preferred Stock Brazil - - ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Level 1 Level 2 Level 3 Total Money Market Funds $ - $ $ - $ Total Investments At Value $ $ $ - $ Total Assets $ $ $ - $ Liabilities: Other Financial Instruments** Forward Currency Contract - ) - ) Total Liabilities $ - $ ) $ - $ ) **Other Financial Instruments are derivative instruments not reflected in the schedule of investments, such as forward currency contracts, which are valued at unrealized appreciation(depreciation) of the instrument at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. ACUITAS U.S. MICROCAP FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Shares Security Description Value Common Stock - 95.2% Consumer Discretionary - 17.1% Build-A-Bear Workshop, Inc. (a) $ Carmike Cinemas, Inc. (a) Chuy's Holdings, Inc. (a) Core-Mark Holding Co., Inc. Crown Crafts, Inc. Culp, Inc. El Pollo Loco Holdings, Inc. (a) Ethan Allen Interiors, Inc. Isle of Capri Casinos, Inc. (a) Jamba, Inc. (a) MDC Partners, Inc., Class A Modine Manufacturing Co. (a) Nautilus, Inc. (a) Perry Ellis International, Inc. (a) Saga Communications, Inc., Class A Sequential Brands Group, Inc. (a) Skullcandy, Inc. (a) Sonic Automotive, Inc., Class A Stage Stores, Inc. Tandy Leather Factory, Inc. (a) The Marcus Corp. Tower International, Inc. (a) Winmark Corp. Consumer Staples - 7.1% ACCO Brands Corp. (a) Calavo Growers, Inc. Carriage Services, Inc. Central Garden and Pet Co., Class A (a) Global Cash Access Holdings, Inc. (a) Inventure Foods, Inc. (a) John B Sanfilippo & Son, Inc. (a) K12, Inc. (a) Resources Connection, Inc. SunOpta, Inc. (a) Energy - 1.2% Natural Gas Services Group, Inc. (a) PetroQuest Energy, Inc. (a) REX American Resources Corp. (a) Financial - 13.7% Arbor Realty Trust, Inc. REIT Atlas Financial Holdings, Inc. (a) Berkshire Hills Bancorp, Inc. Cass Information Systems, Inc. Customers Bancorp, Inc. (a) Diamond Hill Investment Group, Inc. (a) Financial Institutions, Inc. First Merchants Corp. MainSource Financial Group, Inc. Piper Jaffray Cos. (a) Premier Financial Bancorp, Inc. Pzena Investment Management, Inc., Class A Stock Yards Bancorp, Inc. Summit Hotel Properties, Inc. REIT Walker & Dunlop, Inc. (a) Shares Security Description Value Healthcare - 19.6% ABIOMED, Inc. (a) $ Addus HomeCare Corp. (a) Affymetrix, Inc. (a) Almost Family, Inc. (a) AMAG Pharmaceuticals, Inc. (a) Amicus Therapeutics, Inc. (a) Ardelyx, Inc. (a) BioDelivery Sciences International, Inc. (a) BioSpecifics Technologies Corp. (a) Cambrex Corp. (a) Capital Senior Living Corp. (a) Cynosure, Inc., Class A (a) Eagle Pharmaceuticals, Inc. (a) Emergent Biosolutions, Inc. (a) Enzo Biochem, Inc. (a) Flamel Technologies, ADR (a) Genesis Healthcare, Inc. (a) GenVec, Inc. (a) Harvard Bioscience, Inc. (a) Heska Corp. (a) Infinity Pharmaceuticals, Inc. (a) MacroGenics, Inc. (a) Natus Medical, Inc. (a) NeoGenomics, Inc. (a) Omega Protein Corp. (a) Osiris Therapeutics, Inc. (a) OvaScience, Inc. (a) PharMerica Corp. (a) Prothena Corp. PLC (a) Receptos, Inc. (a) Repligen Corp. (a) SciClone Pharmaceuticals, Inc. (a) Supernus Pharmaceuticals, Inc. (a) T2 Biosystems, Inc. (a) TearLab Corp. (a) Tetraphase Pharmaceuticals, Inc. (a) Triple-S Management Corp., Class B (a) Utah Medical Products, Inc. Vascular Solutions, Inc. (a) Industrial - 15.5% Advanced Energy Industries, Inc. (a) Bel Fuse, Inc. Chase Corp. Core Molding Technologies Inc (a) Ducommun, Inc. (a) Graham Corp. Huron Consulting Group, Inc. (a) Lydall, Inc. (a) Marten Transport, Ltd. Newport Corp. (a) Patrick Industries, Inc. (a) Quad/Graphics, Inc. Quality Distribution, Inc. (a) Standex International Corp. Transcat, Inc. (a) Tutor Perini Corp. (a) UFP Technologies, Inc. (a) VSE Corp. ACUITAS U.S. MICROCAP FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Shares Security Description Value Information Technology - 11.5% Alpha & Omega Semiconductor, Ltd. (a) $ American Software, Inc., Class A Callidus Software, Inc. (a) Ciber Inc (a) DTS, Inc. (a) inContact, Inc. (a) Mattson Technology, Inc. (a) Maxwell Technologies, Inc. (a) Mercury Systems, Inc. (a) Merge Healthcare, Inc. (a) Monotype Imaging Holdings, Inc. PDF Solutions, Inc. (a) Proofpoint, Inc. (a) Qualys, Inc. (a) SPS Commerce, Inc. (a) Sykes Enterprises, Inc. (a) Materials - 3.0% Landec Corp. (a) Mercer International, Inc. (a) Telecommunication Services - 6.5% Black Box Corp. Boingo Wireless, Inc. (a) Comtech Telecommunications Corp. Dice Holdings, Inc. (a) Entravision Communications Corp., Class A Inteliquent, Inc. Perficient, Inc. (a) Premiere Global Services, Inc. (a) TeleCommunication Systems, Inc., Class A (a) Vonage Holdings Corp. (a) Total Common Stock (Cost $29,589,537) Investment Companies - 1.7% PowerShares S&P SmallCap Health Care Portfolio SPDR S&P Biotech ETF Total Investment Companies (Cost $468,971) 604,237 Money Market Fund - 3.2% Short-Term Investments Trust Liquid Asset Portfolio, 0.01% (b) (Cost $1,095,304) Total Investments - 100.1% (Cost $31,153,812)* $ 34,826,660 Other Assets & Liabilities, Net – (0.1)% ) Net Assets – 100.0% $ ADRAmerican Depositary Receipt ETFExchange Traded Fund PLCPublic Limited Company REITReal Estate Investment Trust (a) Non-income producing security. (b) Variable rate security. Rate presented is as of March 31, 2015. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock and Investment Companies. The Level 2 value displayed in this table is a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each security by type. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDSII By:/s/ Jessica Chase Jessica Chase, Principal Executive Officer Date:5/11/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Jessica Chase Jessica Chase, Principal Executive Officer Date:5/11/15 By:/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:5/11/15
